Citation Nr: 0320532	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
reflux disease.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1979; he also claims National Guard service in the 
Georgia Army National Guard and Reserve service in the United 
States Army from February 1980 to September 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

In April 2003, the Board undertook additional development of 
the evidence in this case pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  As a result of the development action, 
VA Forms 21-4142, Authorization and Consent To Release 
Information To The Department Of Veterans Affairs, were added 
to the claims file in July 2003, as was a letter from the 
Georgia Army National Guard, which indicated that no records 
pertaining to the veteran were available.  


REMAND

Board development action in April 2003 included an attempt to 
obtain information on the veteran's National Guard and 
Reserve service, including from the Georgia Army National 
Guard; an attempt to obtain all service medical records, 
including from the Army Hospital at Ft. Carson, Colorado 
dated from 1974 to 1976, with a written response if records 
were unavailable; an attempt to obtain information from the 
veteran on his treatment for gastrointestinal and psychiatric 
disability, and to obtain any records identified thereby; and 
medical examinations of the veteran, with nexus opinions, on 
possible gastrointestinal and psychiatric disabilities.  As 
noted above, VA forms for obtaining medical records and a 
letter from the Georgia National Guard were subsequently 
added to the claims file.  However, no action has been taken 
with respect to the VA forms, no attempt has been made to 
obtain any additional service medical records, and no 
examinations have been conducted.

Effective February 22, 2002, new regulations permitted the 
Board to obtain evidence, clarify the evidence, cure 
procedural defects, or perform any other action essential to 
appellate review in many appeals properly before it without 
remanding the case back to the agency of original 
jurisdiction (AOJ).  See 67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 (2002)).  The 
new rules also permitted the Board to consider additional 
evidence it had obtained without obtaining a waiver of 
initial AOJ review from the appellant.  

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), The United 
States Court of Appeals for the Federal Circuit invalidated 
the regulatory provision in 38 C.F.R. § 19.9 that allowed the 
Board to develop evidence on the claim.  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) and the amended rule 
codified at 38 C.F.R. § 20.1304 were inconsistent with 
38 U.S.C. § 7104(a).  Consequently, the Board can no longer 
perform actions essential to appellate review, such as 
obtaining additional medical evidence, without remanding the 
case back to the AOJ.  

In light of the above, this case is REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should attempt to verify the dates of 
the veteran's National Guard and Reserve 
service and to obtain any additional 
available service medical records by 
contacting the National Personnel Records 
Center, and any other appropriate facility, 
to include the Army Hospital at Ft. Carson, 
Colorado.  It should be requested that if 
service records cannot be found, or if they 
have been destroyed, specific confirmation of 
that fact should be provided.

2.  VBA should also attempt to obtain, and 
associate with the claims file, the records 
specified by the veteran in his VA Forms 21-
4142 referred to above.  

3.  After the above has been completed, 
VBA should make arrangements for the 
veteran to be provided a gastrointestinal 
examination by an appropriate examiner to 
determine the nature and etiology of any 
current gastrointestinal disability.  The 
veteran's claims folder, including a copy 
of this REMAND, must be made available to 
the examiner for review.  The examiner 
should identify any current 
gastrointestinal disability.  If any 
gastrointestinal disability is diagnosed, 
the examiner should provide an opinion, 
with supporting rationale, whether it is 
at least as likely as not that any 
current gastrointestinal disability is 
etiologically related to the veteran's 
military service.  

4.  VBA should also make arrangements for 
the veteran to be provided a psychiatric 
examination by an appropriate examiner to 
determine the nature and etiology of any 
current psychiatric disability.  The 
veteran's claims folder, including a copy 
of this REMAND, must be made available to 
the examiner for review.  The examiner 
should identify any current psychiatric 
disability.  If any psychiatric 
disability is diagnosed, the examiner 
should provide an opinion, with 
supporting rationale, whether it is at 
least as likely as not that the 
disability is etiologically related to 
the veteran's military service.  

5.  Thereafter, the veteran's claims should 
be readjudicated, taking into consideration 
any and all evidence which has been added to 
the record since the last adjudicative 
action.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
veteran should be given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Robert E. O'Brien
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



